Citation Nr: 1001658	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	 Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1956 to April 
1957.

This matter originates from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The matter was previously before 
the Board in June 2008 at which time the Board denied the 
issue on appeal.  The appellant filed a timely notice of 
appeal of the Board's June 2008 decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a June 
2009 Court Order, the Court granted a joint motion to remand 
vacating the June 2008 decision and remanding the matter to 
the Board for further development.  Thus, the matter is once 
again before the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part.


REMAND

The basis of the joint motion to remand noted above is to 
afford the Veteran a VA examination.  This is pursuant to 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), wherein the 
Court held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Thus, in view of evidence establishing that the Veteran has a 
current back condition, an in-service fall, an indication 
that the current disability may be related to the fall, and a 
provisional diagnosis of a herniated disc while in service as 
well as current evidence of a diagnosis of a herniated disc, 
and insufficient evidence to decide the case, a VA 
examination is deemed necessary.  McLendon, supra.

In light of the remand, the Veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding treatment for his back disability.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  See 38 C.F.R. § 20.1304(c) 
(2009); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding his back disability that have 
not already been obtained.  The RO/AMC 
should obtain copies of pertinent records 
from all identified treatment sources, 
following the procedures set forth in 38 
C.F.R. § 3.159 and associate them with 
the Veteran's claims file.  If any 
identified records cannot be obtained, 
this fact should be documented in the 
claims file.

2.  The Veteran should undergo a VA 
orthopedic examination for the purpose of 
a back diagnosis and nexus opinion, with 
noted claims file review including 
service treatment records.  The examiner 
should provide a medical opinion 
regarding whether it is at least as 
likely as not (a 50 percent degree of 
probability or higher) that the Veteran's 
present back disagnosis(es) is(are) 
related to military service, to 
specifically include a noted back injury 
in February 1957.  A rationale should be 
expressed for the opinion.

3.  Thereafter, the RO/AMC should review 
the record and determine if the benefit 
sought can be granted.  If the benefit 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

